DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 4/12/2022.

Election/Restrictions
Applicant's election with traverse of Species D, sub-Species DC, claims 17 and 20, in the reply filed on 4/12/2022 is acknowledged.  The traversal is on the ground(s) that the Species A-D are not mutually exclusive.  This is not found persuasive because the Species D includes a first post having a shaft with a lower end fastened to the first frame and a second post having a shaft with a lower end fastened to the first frame, wherein the shafts of the first and second posts extend upward in parallel with a first gap therebetween with axes of the shafts being separated by a first distance, which is not taught in claim 1 of Species A, claim 7 of Species B and claim 13 of Species C. Also, the Sub-Species DC includes a routing clip, which is not taught in claim 18 of Sub-Species DA, and claim 19 of Sub-Species DB. 
	The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/12/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross (US PAT. 4,692,974).
	Cross teaches a wire harness assembly system, comprising: a form board (115) and a first wire routing device fastened to the form board as shown in Fig. 4, wherein the form board comprises a perforated plate having a multiplicity of holes (116), and wherein the first wire routing device comprises: a first frame (117, as shown in Figs. 4 and 5, col. 4, lines 5-7) having upper and lower arms which are mutually parallel, wherein the lower arm of the first frame has a hole (508, Fig. 8, col. 4, lines 52-55); a first temporary fastener (512, Fig. 8, col. 4, lines 52-55) fastened to the hole in the lower arm of the first frame and to a first hole in the form board as shown in Fig. 4; a first post (540) having a shaft with a lower end fastened to the first frame as shown in Fig. 5 (col. 5, lines 53-58); and a second post (542) having a shaft with a lower end fastened to the first frame as shown in Fig. 5 (col. 5, lines 53-58), wherein the shafts of the first and second posts extend upward in parallel with a first gap therebetween with axes of the shafts being separated by a first distance as shown in Fig. 5.


    PNG
    media_image1.png
    512
    365
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cross (US PAT. 4,715,100), Cross (US PAT. 4,692,974), and Mitchell et al. (US PAT. 11,264,152) are cited to further show the state of the art with respect to the wire harness assembly system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729